Name: Commission Regulation (EEC) No 1503/93 of 18 June 1993 altering the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L , 148/28 Official Journal of the European Communities 19. 6 . 93 COMMISSION REGULATION (EEC) No 1503/93 of 18 June 1993 altering the corrective amount applicable to the refund on cereals market into account, the corrective amount at present applicable to the refund on cereals should be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth sentence of the second subparagraph of Article 16(4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EEC) No 1285/93 (4), as amended by Regulation (EEC) No 1342/93 0 ; Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the Article 1 The corrective amount referred to in Article 16(4) of Regulation (EEC) No 2727/75, fixed in the Annex to amended Regulation (EEC) No 1285/93 which is appli ­ cable to the export refunds fixed in advance in respect of cereals, is hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (4 OJ No L 281 , 1 . 11 . 1975, p. 78. (4) OJ No L 131 , 28 . 5 . 1993, p . 45 . 0 OJ No L 132, 29 . 5 . 1993, p. 38 . 19 . 6. 93 Official Journal of the European Communities No L 148/29 ANNEX to the Commission Regulation of 18 June 1993 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 6th period 12 0709 90 60 000        _ 0712 90 19 000  __ _____ 1001 10 00 200         1001 10 00 400  _______ 1001 90 91 000   _      1001 90 99 000 01 0 0 0 0 0   1002 00 00 000 01 00000   1003 00 10 000 01 00000   1003 00 20 000 01 00000   1003 00 80 000 01 00000   1004 00 00 200        _ 1004 00 00 400        _ 1005 10 90 000  ______ _ 1005 90 00 000 01 0 0 0 70,00 - 70,00   1007 00 90 000  _______ 1008 20 00 000     _ _ _ _ 1101 00 00 100 01 0 0 0 0 o   1101 0000 130 01 0 0 0 0 0   1101 00 00 150 01 0 0 0 0 0   1101 00 00 170 01 00000   1101 0000 180 01 0 0 0 0 0   1101 0000 190  __ _____ 1101 0000900  _______ 1102 10 00 500 01 0 0 0 0 0   1102 10 00 700       _  1102 10 00 900  _______ 1103 11 30 200 01 0 0 0 0 0 0 0 1103 11 30 900        _ 1103 11 50 200 01 0000000 1103 11 50 400 01 0 0 0 0 0 0 0 1103 11 50 900        _ 1103 11 90 200 01 0 0 0 0 0 0 0 1103 11 90 800  _______ (') The destinations are identified as follows : 01 all third countries. NB : The zones are those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7 . 1992, p. 20).